Citation Nr: 0505694	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  95-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a pilonidal cystectomy.  


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to November 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on September 1998 remand from 
the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a joint motion by the parties.  The 
appeal was initiated from a March 1995 decision by the Newark 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1995, the veteran appeared for a personal hearing before 
a hearing officer at the RO.  In June 1997 the Board denied a 
rating in excess of 10 percent for residuals of a pilonidal 
cystectomy, and denied service connection for degenerative 
joint disease of the lumbosacral spine, claimed as secondary 
to residuals of a pilonidal cystectomy.  The veteran appealed 
that decision to the Court.  By a September 1998 Order, the 
Court vacated the June 1997 Board decision, and remanded the 
matter of an increased rating for residuals of a pilonidal 
cystectomy for readjudication and, at the request of the 
parties, dismissed the matter of service connection for 
degenerative joint disease of the lumbosacral spine.  In 
April 1999 and August 2003, the Board remanded the case to 
the RO for additional development, and to provide notice of 
the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

The veteran's residuals of a pilonidal cystectomy (scar) are 
not shown by competent medical evidence to involve an exposed 
surface or an extensive area; the surgical scar is not shown 
to be poorly nourished, unstable, deep, or producing limited 
motion or other function, and does not result in constant 
exudation or itching, or extensive lesions or marked 
disfigurement; the residuals affect an area described as 
"less than 1 percent", are not on an exposed area, and have 
not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  




CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a pilonidal 
cystectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes (Codes) 
7801, 7802, 7803, 7804, 7805, 7806 (as effective prior to, 
and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by a supplemental statement of the case (SSOC) 
issued in January 2002, and by March 2004 correspondence from 
the RO.  Although he was provided VCAA notice subsequent to 
the RO decision appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the March 1995 RO decision, in an April 1995 statement of the 
case (SOC), in the June 1997 Board decision, in the March 
2004 correspondence, and in numerous SSOCs issued throughout 
the course of this appeal) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the March 2004 correspondence informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the April 1995 SOC and the 
numerous SSOCs informed the veteran of what the evidence 
showed.  He was advised by the March 2004 correspondence that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The March 2004 correspondence advised him of what 
the evidence must show to establish entitlement to an 
increased rating for residuals of a pilonidal cystectomy, and 
what information or evidence VA needed from him.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his residuals of a pilonidal cystectomy, the RO 
asked him to "[s]ubmit any evidence you may have or know of 
in support of your claim . . . ," and to let VA know "[i]f 
there is any other evidence or information that you think 
will support your claim."  He was further advised to submit, 
or provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the April 1999 and August 2003 remands.  The 
development, to include VA examinations, has been completed 
and the additional evidence has been considered by the RO.  
VA has obtained all identified records that could be 
obtained.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  The 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his service-connected 
residuals of a pilonidal cystectomy produce greater 
impairment than is reflected by the current 10 percent 
rating.  Service medical records show that he underwent 
surgical excision of a sacro-coccygeal pilonidal cyst during 
service.  There was subsequent persistent drainage from the 
area, and he underwent a revision of the scar.  Service 
connection for recurrent pilonidal cyst, rated 10 percent was 
established by a rating decision in January 1946.  The rating 
was reduced to noncompensable in March 1947.  In April 1956 
the rating was increased to 10 percent, and such rating has 
been in effect since then.  The veteran's claim for an 
increased rating was received in January 1995.  

On VA examination in February 1995, the veteran reported that 
he underwent pilonidal cyst surgery on eight occasions, all 
during service.  He complained that the scar continued to 
drain occasionally, and the area around the scar remained 
painful.  He could not stay in the same position for long due 
to pain.  Examination revealed a 12 by 0.1 centimeter 
vertical scar on the lower back and intergluteal fold.  There 
was some erythema and maceration at the lower part of the 
scar.  The diagnosis was history of excision of a pilonidal 
cyst.  

At the July 1995 hearing, the veteran testified that that he 
took three to six sitz baths daily, and took Advil to 
alleviate related pain.  He also reported that he experienced 
drainage from the area that soiled his clothes.  The 
cystectomy residuals made it difficult for him to sit 
comfortably.  

In a July 1995 letter, a private physician wrote that he was 
told by the veteran that since his separation from service, 
he occasionally had a malodorous discharge from the pilonidal 
area, and that it often resolved spontaneously.  Examination 
of the veteran had revealed no cyst or opening in the 
pilonidal area.  When the scar was retracted for complete 
examination, however, a very thin epidermal surface split in 
several places, emitting a minimal amount of serous 
discharge.  The physician opined that the veteran's 
discomfort in that area was magnified by the fact that he had 
recurrent discharge, possibly the consequence of coincidental 
motion, causing disruption of the scar and consequential 
infection with odor.  

On VA examination in December 1999, the veteran complained 
that his cyst continued to open several times yearly and 
drained fluid that irritated the surrounding skin.  The 
condition worsened in the summer months.  He continued to 
treat the condition with multiple daily sitz baths when he 
experienced any flare-up of the condition.  He also reported 
that the residual scar remained painful.  Examination 
revealed a scar starting on the midline of the lower back and 
extending into the gluteal cleft.  The scar measured 15 by 
0.3 centimeters.  It was firm to the touch, and the veteran 
complained of some tenderness and pain on palpation.  There 
was no evidence of ulceration, discharge, or exfoliation.  
The diagnosis was lower back scar extending into the gluteal 
cleft, secondary to multiple pilonidal cystectomies during 
service.  
On VA examination in February 2002, the veteran complained 
that the scar remained irritated, itchy, and painful.  He 
reported that it drained clear fluid every other week for 2 
to 3 days, and that there was associated foul odor.  He could 
not sit for more than 10 minutes before becoming 
uncomfortable because of pain, and he also constantly sat on 
his side which hurt his back.  He stated that walking 
exacerbated the pain.  It was noted that the veteran retired 
in 1983, but when he was working had to take approximately 20 
to 30 days off yearly due to the draining painful cyst.  The 
drainage made him self-conscious because of the bad odor and 
itching.  Examination again revealed a 15 by 0.3 centimeter 
linear scar on the lower back and upper gluteal fold with 
erythema, mild exudation, and maceration of the lower part of 
the scar; a foul odor was present.  There was no exfoliation, 
swelling, ulceration, or crusting of the scar or surrounding 
area.  The diagnosis was:

Scar, secondary to multiple surgeries for 
pilonidal cyst, with chronic itching, 
irritation, pain, maceration, and 
exudation and recurrent drainage, worse 
in the summertime, interfering with 
sitting and walking, making it 
embarrassing for the [veteran].  

On VA examination in July 2004, the veteran complained that 
the residuals of a pilonidal cystectomy produce a stabbing 
pain that lasts from 1 to 11/2 hours.  He sometimes took 
Tylenol to reduce the pain, and took five or six Sitz baths 
daily to alleviate symptoms, after which he applied A&D 
ointment.  He denied a history of fever for other systemic 
symptoms due to the residuals.  He denied using any steroids 
or immunosuppression drugs either topically or systemically, 
and did not use intensive light therapy.  Examination 
revealed a stable one-inch clean scar, covered with thinner 
skin, two inches above the rectum.  The scar was well healed, 
and there was no underlying soft tissue damage causing 
limitation of motion or pain.  No drainage, opening, 
inflammation, or ulcer related to the scar was noted.  The 
scar was nontender and there was no keloid.  The veteran's 
underwear was clean with no signs of spotting.  There were no 
signs of inflammation around the anal region.  The skin was 
clean, with no ulcerations, fissures, or external 
hemorrhoids.  The diagnosis was:

Status post pilonidal cyst resection with 
one-inch well healed scar two inches 
above the anal region with no drainage or 
ulcer, currently uninflamed, no 
disfigurement, no disability, no 
involvement of the soft tissue, total 
area involved is less that 1%.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's service-connected skin disability has been 
rated under Codes 7899-7819.  See 38 C.F.R. § 4.118; see also 
38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99").  VA's Schedule for Rating Disabilities has 
been revised with respect to the regulations pertaining to 
evaluations of disorders of the skin.  38 C.F.R. § 4.118 was 
amended, effective August 30, 2002, and now includes new 
rating criteria for scars and other skin disorders.  Since 
this appeal was pending at the time the applicable regulation 
was amended, the veteran is entitled to consideration of the 
new criteria from their effective date.  See VAOPGCPREC 3-
2000 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The veteran was advised of the changes in the 
pertinent rating criteria in March 2003 correspondence from 
the RO, and in an SSOC issued in October 2004.  

The "old" criteria under Code 7819 (new growths, benign, 
skin) state that the disorder is to be rated as eczema (Code 
7806).  Under Code 7806, a 10 percent rating is assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  The next higher, 30 percent, 
rating requires exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the pertinent revised Code 7819 criteria, benign skin 
neoplasms (here the pilonidal cystectomy scar by analogy) 
shall be rated as scars (Codes 7801, 7802, 7803, 7804, or 
7805) or based on impairment of function.  A maximum 10 
percent rating is warranted for scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion, with an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Code 7802.  Scars that are 
superficial (not associated with underlying soft tissue 
damage) and unstable, and scars that are superficial and 
painful on examination warrant a maximum 10 percent 
evaluation.  Codes 7803 and 7804.  Other scars are rated on 
limitation of function of the affected part. Code 7805.

The veteran's statements describing the residual symptoms of 
his pilonidal cystectomy are competent evidence to the extent 
that he can describe what he experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, for rating 
purposes, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the disability does not involve an 
exposed surface or extensive area.  And, while the VA 
examiner in February 2002 noted the veteran's subjective 
complaints of chronic itching, irritation, pain, maceration, 
and exudation with recurrent drainage, clinical examination 
revealed only erythema, mild exudation, and maceration with a 
foul odor.  The examination was negative for exfoliation, 
swelling, ulceration, or crusting.  While on more recent VA 
examination in July 2004 the veteran again recited subjective 
complaints of pain due to the residual scar, the objective 
clinical findings reveal what can reasonably be characterized 
as significant improvement in the service-connected 
condition.  The scar was well-healed, with no drainage or 
ulcer, and it was not inflamed.  It was nontender, there was 
no keloid, and the veteran's underwear was clean, with no 
spotting.  The examiner expressly reported that there was 
"no disfigurement, no disability, no involvement of the soft 
tissue, and the total area involved is less than 1%."  
Therefore, a rating in excess of 10 percent under the 
criteria of the "old" Code 7819 (and Code 7806) is not 
warranted.  As a 10 percent rating is the highest rating 
contemplated under the "old" Codes 7803 and 7804, rating 
the scar (already rated 10 percent) under those Codes would 
be of no benefit to the veteran.  

Considering the claim under the revised Code 7819 criteria 
(effective August 30, 2002), the medical evidence does not 
show that the residual scar is deep or causes limited motion, 
or involves an area exceeding 12 square inches (77 square. 
centimeters).  Hence, a rating in excess of 10 percent under 
Code 7801 is not warranted.  As with the criteria under the 
"old" Codes 7803 and 7804, because a 10 percent rating is 
the highest rating contemplated under the "new" Codes 7802, 
7803, and 7804, rating the disability under those codes would 
be of no benefit to the veteran.  Furthermore, the evidence 
does not show that the service-connected residuals of a 
cystectomy have resulted in any functional impairment; hence, 
a higher evaluation under either the "old" or "new" Code 
7805 is not warranted.  Given the nature of the associated 
symptoms (i.e., that they include recurrent drainage), the 
Board has also considered the potential of rating by analogy 
to the criteria under Codes 7332, 7334 (which include 
leakage).  However, a rating in excess of 10 percent under 
either would require a finding that there is more than 
constant slight or occasional moderate leakage.  Such is not 
shown in any clinical record.  

In sum, objective evidence provides no basis for assigning a 
rating in excess of 10 percent under either the "old" or 
(from August 30, 2002) the "new" criteria.  Furthermore, 
the residuals of the veteran's pilonidal cystectomy are not 
shown to interfere with earning capacity or to involve other 
factors that would suggest referral for extraschedular 
consideration.  The preponderance of the evidence is against 
the claim, and it must be denied.  



ORDER

A rating in excess of 10 percent for residuals of a pilonidal 
cystectomy is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


